
	
		II
		111th CONGRESS
		1st Session
		S. 1133
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Wyden (for himself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the establishment of shared decision making standards and
		  requirements and to establish a pilot program for the implementation of shared
		  decision making under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empowering Medicare Patient
			 Choices Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Dartmouth
			 Atlas Project’s work documenting regional variations in medical care has found
			 both underuse, or the failure to deliver needed evidence-based care, and
			 overuse, or the delivery of unnecessary supply-sensitive care.
			(2)The Dartmouth
			 Atlas Project has also found that many clinical decisions physicians make for
			 elective medical treatments are driven by local medical opinion, rather than
			 sound science or the preferences of well-informed patients. For example, the
			 Dartmouth Atlas Project found that, among the 306 Hospital Referral Regions in
			 the United States during the period of 2002 through 2003, the incidence of
			 surgery for back pain-related conditions and joint replacement for chronic
			 arthritis of the hip and knee varied 5.9-, 5.6-, and 4.8-fold, respectively,
			 from the lowest to the highest region.
			(3)Discretionary
			 surgery for the following common conditions accounts for 40 percent of Medicare
			 spending for inpatient surgery: early stage cancer of the prostate; early stage
			 cancer of the breast; osteoarthritis of the knee; osteoarthritis of the hip;
			 osteoarthritis of the spine; chest pain due to coronary artery disease; stroke
			 threat from carotid artery disease, ischemia due to peripheral artery disease;
			 gall stones; and enlarged prostate.
			(4)Decisions that
			 involve values trade-offs between the benefits and harms of 2 or more
			 clinically appropriate alternatives should depend on the individual patient’s
			 informed choice. In everyday practice, however, patients typically delegate
			 decision making to their physicians who may not have good information on the
			 patient’s true preferences.
			(5)The current
			 standard of medical care in the United States fails to adequately ensure that
			 patients are informed about their treatment options and the risks and benefits
			 of those options. This leads to patients getting medical treatments they may
			 not have wanted had they been fully informed of their treatment options and
			 integrated into the decision making process.
			(6)Patient decision
			 aids are tools designed to help people participate in decision making about
			 health care options. Patient decision aids provide information on treatment
			 options and help patients clarify and communicate the personal value they
			 associate with different features of treatment options. Patient decision aids
			 do not advise people to choose one treatment option over another, nor are they
			 meant to replace practitioner consultation. Instead, they prepare patients to
			 make informed, value-based decisions with their physician.
			(7)The Lewin Group
			 estimated that the change in spending resulting from the use of patient
			 decision aids for each of 11 conditions using per-procedure costs estimated for
			 the Medicare population studied, assuming full implementation of such patient
			 decision aids in 2010, would save as much as $4,000,000,000.
			3.DefinitionsIn this Act:
			(1)Eligible
			 provider
				(A)In
			 generalThe term eligible provider means the
			 following:
					(i)A
			 primary care practice.
					(ii)A
			 specialty practice.
					(iii)A
			 multispecialty group practice.
					(iv)A
			 hospital.
					(v)A
			 rural health clinic.
					(vi)A
			 Federally qualified health center (as defined in section 1861(aa)(4) of the
			 Social Security Act (42 U.S.C. 1395x(aa)(4)).
					(vii)An integrated
			 delivery system.
					(viii)A State
			 cooperative.
					(B)Inclusion of
			 Medicare Advantage plansSuch term includes a Medicare Advantage
			 plan offered by a Medicare Advantage organization under part C of title XVIII
			 of the Social Security Act (42 U.S.C. 1395w–21 et seq.).
				(2)Patient
			 decision aidThe term patient decision aid means an
			 educational tool (such as the Internet, a video, or a pamphlet) that helps
			 patients (or, if appropriate, the family caregiver of the patient) understand
			 and communicate their beliefs and preferences related to their treatment
			 options, and to decide with their health care provider what treatments are best
			 for them based on their treatment options, scientific evidence, circumstances,
			 beliefs, and preferences.
			(3)Preference
			 sensitive careThe term preference sensitive care
			 means medical care for which the clinical evidence does not clearly support one
			 treatment option such that the appropriate course of treatment depends on the
			 values of the patient or the preferences of the patient regarding the benefits,
			 harms, and scientific evidence for each treatment option. The use of such care
			 should depend on informed patient choice among clinically appropriate treatment
			 options. Such term includes medical care for the conditions identified in
			 section 5(g).
			(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(5)Shared decision
			 makingThe term shared decision making means a
			 collaborative process between patient and clinician that engages the patient in
			 decision making, provides patients with information about trade-offs among
			 treatment options, and facilitates the incorporation of patient preferences and
			 values into the medical plan.
			(6)State
			 cooperativeThe term State cooperative means an
			 entity that includes the State government and at least one other health care
			 provider which is set up for the purpose of testing shared decision making and
			 patient decision aids.
			4.Establishment of
			 independent standards for patient decision aids
			(a)Contract with
			 entity To establish standards and certify patient decision aids
				(1)Contract
					(A)In
			 generalFor purposes of supporting consensus-based standards for
			 patient decision aids and a certification process for patient decision aids for
			 use in the Medicare program and by other interested parties, the Secretary
			 shall identify and have in effect a contract with an entity that meets the
			 requirements described in paragraph (4). Such contract shall provide that the
			 entity perform the duties described in paragraph (2).
					(B)Timing for
			 first contractAs soon as practicable after the date of the
			 enactment of this Act, the Secretary shall enter into the first contract under
			 subparagraph (A).
					(C)Period of
			 contractA contract under subparagraph (A) shall be for a period
			 of 18 months (except such contract may be renewed after a subsequent bidding
			 process).
					(D)Competitive
			 proceduresCompetitive procedures (as defined in section 4(5) of
			 the Office of Federal Procurement Policy Act (41 U.S.C. 403(5))) shall be used
			 to enter into a contract under subparagraph (A).
					(2)DutiesThe
			 following duties are described in this paragraph:
					(A)Operate an open
			 and transparent processThe entity shall conduct its business in
			 an open and transparent manner and provide the opportunity for public comment
			 on the activities described in subparagraphs (B) and (C).
					(B)Establish
			 standards for patient decision aids
						(i)In
			 generalThe entity shall synthesize evidence and convene a broad
			 range of experts and key stakeholders to establish consensus-based standards,
			 such as those developed by the International Patient Decision Aid Standard
			 Collaboration, to determine which patient decision aids are high quality
			 patient decision aids.
						(ii)Draft of
			 proposed standardsThe entity shall make a draft of proposed
			 standards available to the public.
						(iii)60-day
			 comment periodBeginning on the date the entity makes a draft of
			 the proposed standards available under clause (ii), the entity shall provide a
			 60-day period for public comment on such draft.
						(iv)Final
			 standards
							(I)In
			 generalThe standards established by the entity under this
			 subparagraph shall be adopted by the board of the entity.
							(II)Public
			 availabilityThe entity shall make such standards available to
			 the public.
							(C)Certify patient
			 decision aidsThe entity shall review patient decision aids and
			 certify whether patient decision aids meet the standards established under
			 subparagraph (B) and offer a balanced presentation of treatment options from
			 both the clinical and patient experience perspectives. In conducting such
			 review and certification, the entity shall give priority to the review and
			 certification of patient decision aids for conditions identified in section
			 5(g).
					(3)Report to the
			 expert panelThe entity shall submit to the expert panel
			 established under subsection (b) a report on the standards established for
			 patient decision aids under paragraph (2)(B) and patient decision aids that are
			 certified as meeting such standards under paragraph (2)(C).
				(4)Requirements
			 describedThe following requirements are described in this
			 paragraph:
					(A)Private
			 nonprofitThe entity is a private nonprofit organization governed
			 by a board.
					(B)ExperienceThe
			 entity shall be able to demonstrate experience with—
						(i)consumer
			 engagement;
						(ii)standard
			 setting;
						(iii)health
			 literacy;
						(iv)health care
			 quality and safety issues;
						(v)certification
			 processes;
						(vi)measure
			 development; and
						(vii)evaluating
			 health care quality.
						(C)Membership
			 feesIf the entity requires a membership fee for participation in
			 the functions of the entity, such fees shall be reasonable and adjusted based
			 on the capacity of the potential member to pay the fee. In no case shall
			 membership fees pose a barrier to the participation of individuals or groups
			 with low or nominal resources to participate in the functions of the
			 entity.
					(b)Expert
			 panel
				(1)EstablishmentNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall establish an expert panel to make recommendations to the Secretary
			 regarding which patient decision aids should be implemented, appropriate
			 training for health care providers on patient decision aids and shared decision
			 making, and appropriate quality measures for use in the pilot program under
			 section 5 and under section 1899 of the Social Security Act, as added by
			 section 6.
				(2)DutiesThe
			 expert panel shall carry out the following duties:
					(A)Approve patient
			 decision aids, from among those patient decision aids certified under paragraph
			 (2)(C) of subsection (a) by the entity with a contract under such subsection,
			 for use in the pilot program under section 5 (including to the extent
			 practicable, patient decision aids for the medical care of the conditions
			 described in section 5(g) and under section 1899 of the Social Security Act, as
			 added by section 6.
					(B)Review current
			 training curricula for health care providers on patient decision aids and
			 shared decision making and recommend a training process for eligible providers
			 participating in the pilot program under section 5 on the use of such approved
			 patient decision aids and shared decision making.
					(C)Review existing
			 quality measures regarding patient knowledge, value concordance, and health
			 outcomes that have been endorsed through a consensus-based process and
			 recommend appropriate quality measures for selection under section
			 5(h)(1).
					(3)AppointmentThe
			 expert panel shall be composed of 13 members appointed by the Secretary from
			 among leading experts in shared decision making of whom—
					(A)2 shall be
			 researchers;
					(B)2 shall be
			 primary care physicians;
					(C)2 shall be from
			 surgical specialties;
					(D)2 shall be
			 patient or consumer community advocates;
					(E)2 shall be
			 nonphysician health care providers (such as nurses, nurse practitioners, and
			 physician assistants);
					(F)1 shall be from
			 an integrated multispecialty group practice;
					(G)1 shall be from
			 the National Cancer Institute; and
					(H)1 shall be from
			 the Centers for Disease Control and Prevention.
					(4)ReportNot
			 later than 2 years after such date of enactment and each year thereafter until
			 the date of the termination of the expert panel under paragraph (5), the expert
			 panel shall submit to the Secretary a report on the patient decision aids
			 approved under paragraph (2)(A), the training process recommended under
			 paragraph (2)(B), the quality measures recommended under paragraph (2)(C), and
			 recommendations on other conditions or medical care the Secretary may want to
			 include in the pilot program under section 5.
				(5)TerminationThe
			 expert panel shall terminate on such date as the Secretary determines
			 appropriate.
				(c)Quality measure
			 development
				(1)In
			 generalSection 1890(b)(1)(A) of the Social Security Act (42
			 U.S.C. 1395aaa(b)(1)(A)) is amended—
					(A)in clause (ii),
			 by striking and at the end; and
					(B)by adding at the
			 end the following new clause:
						
							(iv)that address
				conditions described in section 5(g) of the Empowering Medicare Patient Choices Act and
				regional practice variations under this title;
				and
							.
					(2)Conforming
			 amendmentSection 1890(d) of the Social Security Act (42 U.S.C.
			 1395aaa(d)) is amended—
					(A)by inserting
			 (other than subsection (b)(1)(A)(iv)) after this
			 section; and
					(B)by adding at the
			 end the following new sentence: For provisions relating to funding for
			 the duties described in subsection (b)(1)(A)(iv), see section 5(l) of the
			 Empowering Medicare Patient Choices
			 Act..
					5.Establishment of
			 shared decision making pilot program under the Medicare program
			(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Secretary shall establish a pilot program to provide for the
			 phased-in development, implementation, and evaluation of shared decision making
			 under the Medicare program using patient decision aids to meet the objective of
			 improving the understanding by Medicare beneficiaries of their medical
			 treatment options, as compared to comparable Medicare beneficiaries who do not
			 participate in a shared decision making process using patient decision
			 aids.
			(b)Initial
			 implementation (Phase I)
				(1)In
			 generalDuring the initial implementation of the pilot program
			 under this section (referred to in this section as phase I of
			 the pilot program), the Secretary shall enroll in the pilot program not more
			 than 15 eligible providers who have experience in implementing, and have
			 invested in the necessary infrastructure to implement, shared decision making
			 using patient decision aids for a period of 3 years.
				(2)ApplicationAn
			 eligible provider seeking to participate in the pilot program during phase I
			 shall submit to the Secretary an application at such time and containing such
			 information as the Secretary may require.
				(3)PreferenceIn
			 enrolling eligible providers in the pilot program during phase I, the Secretary
			 shall give preference to eligible providers that—
					(A)have documented
			 experience in using patient decision aids for the conditions identified in
			 subsection (g) and in using shared decision making;
					(B)have the
			 necessary information technology infrastructure to collect the information
			 required by the Secretary for reporting purposes;
					(C)are trained in
			 how to use patient decision aids and shared decision making; and
					(D)would be eligible
			 to receive financial assistance as a Shared Decision Making Resource Center
			 under subsection (c).
					(c)Shared decision
			 making resource centers
				(1)In
			 generalThe Secretary shall provide financial assistance for the
			 establishment and support of Shared Decision Making Resource Centers (referred
			 to in this section as centers) to provide technical assistance to
			 eligible providers and to develop and disseminate best practices and other
			 information to support and accelerate adoption, implementation, and effective
			 use of patient decision aids and shared decision making by eligible providers
			 under the Medicare program.
				(2)AffiliationCenters
			 shall be affiliated with a United States-based organization or group that
			 applies for and is awarded financial assistance under this subsection. The
			 Secretary shall provide financial assistance to centers under this subsection
			 on the basis of merit.
				(3)ObjectivesThe
			 objective of a center is to enhance and promote the adoption of patient
			 decision aids and shared decision making through—
					(A)providing
			 assistance to eligible providers with the implementation and effective use of,
			 and training on, patient decision aids;
					(B)the dissemination
			 of best practices and research on the implementation and effective use of
			 patient decision aids; and
					(C)providing
			 assistance to eligible providers applying to participate or participating in
			 phase II of the pilot program under this section or under section 1899 of the
			 Social Security Act, as added by section 6.
					(4)Regional
			 assistanceEach center shall aim to provide assistance and
			 education to all eligible providers in a region, including direct assistance to
			 the following eligible providers:
					(A)Public or
			 not-for-profit hospitals or critical access hospitals (as defined in section
			 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1)).
					(B)Federally
			 qualified health centers (as defined in section 1861(aa)(4) of the Social
			 Security Act (42 U.S.C. 1395x(aa)(4)).
					(C)Entities that are
			 located in a rural area or in area that serves uninsured, underinsured, and
			 medically underserved individuals (regardless of whether such area is urban or
			 rural).
					(D)Individual or
			 small group practices (or a consortium thereof) that are primarily focused on
			 primary care.
					(5)Financial
			 assistance
					(A)In
			 generalThe Secretary may provide financial assistance for a
			 period of 8 years to any regional center established or supported under this
			 subsection.
					(B)Cost-sharing
			 requirement
						(i)In
			 generalExcept as provided in clause (ii), the Secretary shall
			 not provide as financial assistance under this subsection more than 50 percent
			 of the capital and annual operating and maintenance funds required to establish
			 and support such a center.
						(ii)Waiver of
			 cost-sharing requirementThe Secretary may waive the limitation
			 under clause (i) if the Secretary determines that, as a result of national
			 economic conditions, such limitation would be detrimental to the pilot program
			 under this section. If the Secretary waives such limitation under the preceding
			 sentence, the Secretary shall submit to Congress a report containing the
			 Secretary's justification for such waiver.
						(6)Notice of
			 program description and availability of fundsThe Secretary shall
			 publish in the Federal Register, not later than 12 months after the date of the
			 enactment of this Act, a draft description of a program for establishing and
			 supporting regional centers under this subsection. Such draft description shall
			 include the following:
					(A)A detailed
			 explanation of the program and the program goals.
					(B)Procedures to be
			 followed by applicants for financial assistance.
					(C)Criteria for
			 determining which applicants are qualified to receive financial
			 assistance.
					(D)Maximum support
			 levels expected to be available to centers under the program.
					(7)Application
			 reviewThe Secretary shall review each application for financial
			 assistance under this subsection based on merit. In making a decision whether
			 to approve such application and provide financial assistance, the Secretary
			 shall consider at a minimum the merits of the application, including those
			 portions of the application regarding—
					(A)the ability of
			 the applicant to provide assistance to particular categories of eligible
			 providers with respect to the implementation and effective use of, and training
			 on, patient decision aids;
					(B)the geographical
			 diversity and extent of the service area of the applicant; and
					(C)the percentage of
			 funding for the center that would be provided as financial assistance under
			 this subsection and the amount of any funding or in-kind commitment from
			 sources of funding in addition to the financial assistance provided under this
			 subsection.
					(8)Biennial
			 evaluationEach center which receives financial assistance under
			 this subsection shall be evaluated biennially by an evaluation panel appointed
			 by the Secretary. Each such evaluation panel shall be composed of private
			 experts, none of whom shall be connected with the center involved, and
			 officials of the Federal Government. Each evaluation panel shall measure the
			 performance of the center involved against the objectives specified in
			 paragraph (3). The Secretary shall not continue to provide financial assistance
			 to a center under this subsection unless the most recent evaluation under this
			 paragraph with respect to the center is overall positive.
				(d)Expanded
			 implementation (Phase II)
				(1)In
			 generalSubject to paragraph (2), during the 3-year period
			 beginning after the completion of phase I of the pilot program (referred to in
			 this section as phase II of the pilot program), the Secretary
			 shall enroll additional eligible providers to implement shared decision making
			 using patient decision aids under the pilot program under this section. The
			 Secretary may allow eligible providers to enroll in the pilot program on a
			 regular basis during phase II.
				(2)ContingencyThe
			 Secretary shall not implement phase II of the pilot program if the Secretary
			 finds, not later than 90 days after the date of submittal of the interim report
			 under subsection (i)(2)(A), that the continued implementation of shared
			 decision making is not in the best interest of Medicare beneficiaries.
				(3)PreferenceIn
			 enrolling eligible providers in the pilot program during phase II, the
			 Secretary shall include, to the extent practicable, eligible providers
			 that—
					(A)have or can
			 acquire the infrastructure necessary to implement shared decision making
			 supported by patient decision aids approved by the expert panel established
			 under section 4(b) in a timely manner;
					(B)have training in
			 the use of patient decision aids or will participate in training for health
			 care professionals who will be involved in such use (as specified by the
			 Secretary); or
					(C)represent high
			 cost areas or high practice variation States under the Medicare program, and
			 the District of Columbia.
					(e)GuidanceThe
			 Secretary may, in consultation with the expert panel established under section
			 4(b), issue guidance to eligible providers participating in the pilot program
			 under this section on the use of patient decision aids approved by the expert
			 panel.
			(f)Requirements
				(1)Implementation
			 of approved patient decision aids
					(A)In
			 generalDuring phase II of the pilot program under this section,
			 an eligible provider participating in the pilot program shall incorporate 1 or
			 more patient decision aids approved by the expert panel established under
			 section 4(b) in furnishing items and services to Medicare beneficiaries with
			 respect to 1 or more of the conditions identified in subsection (g), together
			 with ongoing support involved in furnishing such items and services.
					(B)Defined
			 clinical processDuring each phase of the pilot program under
			 this section, the eligible provider shall establish and implement a defined
			 clinical process under which, in the case of a Medicare beneficiary with 1 or
			 more of such conditions, the eligible provider offers the Medicare beneficiary
			 shared decision making (supported by such a patient decision aid) and collects
			 information on the quality of patient decision making with respect to the
			 Medicare beneficiary.
					(2)Follow-up
			 counseling visit
					(A)In
			 generalDuring each phase of the pilot program under this
			 section, an eligible provider participating in the pilot program under this
			 section shall routinely schedule Medicare beneficiaries for a counseling visit
			 after the viewing of such a patient decision aid to answer any questions the
			 beneficiary may have with respect to the medical care of the condition involved
			 and to assist the beneficiary in thinking through how their preferences and
			 concerns relate to their medical care.
					(B)Payment for
			 follow-up counseling visitThe Secretary shall establish
			 procedures for making payments for such counseling visits provided to Medicare
			 beneficiaries during each phase of the pilot program under this section. Such
			 procedures shall provide for the establishment—
						(i)of
			 a code (or codes) to represent such services; and
						(ii)of
			 a single payment amount for such service that includes the professional time of
			 the health care provider and a portion of the reasonable costs of the
			 infrastructure of the eligible provider.
						(C)LimitationIn
			 the case of an eligible provider that is a Medicare Advantage plan, such
			 eligible provider may not receive payment for such services.
					(3)Waiver of
			 coinsuranceThe Secretary shall establish procedures under which
			 an eligible provider participating in the pilot program under this section may,
			 in the case of a low-income Medicare beneficiary (as determined by the
			 Secretary), waive any coinsurance or copayment that would otherwise apply for
			 the follow-up counseling visit provided to such Medicare beneficiary under
			 paragraph (2).
				(4)Costs of
			 implementation
					(A)In
			 generalSubject to subparagraph (B), during each phase of the
			 pilot program, an eligible provider participating in the pilot program shall be
			 responsible for the costs of selecting, purchasing, and incorporating such
			 patient decision aids into the group practice, reporting data on quality
			 measures selected under subsection (h)(1), and recording outcomes under the
			 pilot program.
					(B)Financial
			 supportDuring each such phase, the Secretary may, in addition to
			 payments for counseling visits under paragraph (2), provide financial support
			 to an eligible provider participating in the pilot program to acquire the
			 infrastructure necessary to participate in the pilot program, including the
			 development of clinical pathways to assure that Medicare beneficiaries have
			 access to high-quality shared decision making, the reporting of data on quality
			 measures selected under subsection (h)(1), and the recording of outcomes under
			 the pilot program after phase I of the pilot program (as determined appropriate
			 by the Secretary).
					(g)Preference
			 sensitive care describedThe patient decision aids approved under
			 section 4(b)(2)(A) shall, to the extent practicable, include patient decision
			 aids for medical care of the following conditions:
				(1)Arthritis of the
			 hip and knee.
				(2)Chronic back
			 pain.
				(3)Chest pain
			 (stable angina).
				(4)Enlarged prostate
			 (benign prostatic hypertrophy, or BPH).
				(5)Early-stage
			 prostate cancer.
				(6)Early-stage
			 breast cancer.
				(7)End-of-life
			 care.
				(8)Peripheral
			 vascular disease.
				(9)Gall
			 stones.
				(10)Threat of stroke
			 from carotid artery disease.
				(11)Any other
			 condition the Secretary identifies as appropriate.
				(h)Quality
			 measures
				(1)Selection
					(A)In
			 generalDuring each phase of the pilot program, the Secretary
			 shall measure the quality and implementation of shared decision making. For
			 purposes of making such measurements, the Secretary shall select, from among
			 those quality measures recommended by the expert panel under section
			 4(b)(2)(C), consensus-based quality measures that assess Medicare
			 beneficiaries’ knowledge of the options for medical treatment relevant to their
			 medical condition, as well as the benefits and drawbacks of those medical
			 treatment options, and the Medicare beneficiaries’ goals and concerns regarding
			 their medical care.
					(B)Risk
			 adjustmentIn order to ensure accurate measurement across quality
			 measures and eligible providers, the Secretary may risk adjust the quality
			 measures selected under this paragraph to control for external factors, such as
			 cognitive impairment, dementia, and literacy.
					(2)Reporting data
			 on measuresDuring each such phase, an eligible provider
			 participating in the pilot program shall report to the Secretary data on
			 quality measures selected under paragraph (1) in accordance with procedures
			 established by the Secretary.
				(3)Feedback on
			 measuresDuring each such phase, the Secretary shall provide
			 confidential reports to eligible providers participating in the pilot program
			 on the performance of the eligible provider on quality measures selected by the
			 Secretary under paragraph (1), the aggregate performance of all eligible
			 providers participating in the pilot program, and any improvements in such
			 performance.
				(i)Evaluations and
			 reports
				(1)Independent
			 evaluationThe Secretary shall enter into a contract with an
			 entity that has knowledge of shared decision making programs and demonstrated
			 experience in the evaluation of such programs for the conduct of an independent
			 evaluation of each phase of the pilot program under this section.
				(2)Reports by
			 entity conducting independent evaluation
					(A)Interim
			 reportNot later than 2 years after the implementation of phase I
			 of the pilot program, the entity with a contract under paragraph (1) shall
			 submit to the Secretary a report on the initial results of the independent
			 evaluation conducted under such paragraph.
					(B)Final
			 reportNot later then 4 years after the implementation of phase
			 II of the pilot program, such entity shall submit to the Secretary a report on
			 the final results of such independent evaluation.
					(C)Contents of
			 reportEach report submitted under this paragraph shall—
						(i)include an
			 assessment of—
							(I)quality measures
			 selected under subsection (h)(1);
							(II)Medicare
			 beneficiary and health care provider satisfaction under the applicable phase of
			 the pilot program;
							(III)utilization of
			 medical services for Medicare beneficiaries with 1 or more of the conditions
			 described in subsection (g) and other Medicare beneficiaries as determined
			 appropriate by the Secretary;
							(IV)appropriate
			 utilization of shared decision making by eligible providers under the
			 applicable phase of the pilot program;
							(V)savings to the
			 Medicare program under title XVIII of the Social Security Act; and
							(VI)the costs to
			 eligible providers participating in the pilot program of selecting, purchasing,
			 and incorporating approved patient decision aids and meeting reporting
			 requirements under the applicable phase of the pilot program; and
							(ii)identify the
			 characteristics of individual eligible providers that are most effective in
			 implementing shared decision making under the applicable phase of the pilot
			 program.
						(3)Report by the
			 SecretaryNot later than 12 months after the completion of phase
			 II of the pilot program, the Secretary shall submit to Congress a report on the
			 pilot program that includes—
					(A)the results of
			 the independent evaluation conducted under paragraph (2);
					(B)an evaluation of
			 the impact of the pilot program under this section, including the
			 impact—
						(i)of
			 the use of patient decision aids approved by the expert panel established under
			 section 4(b) for the medical care of the conditions described in subsection
			 (g);
						(ii)on
			 expenditures for such conditions under the Medicare program, including a
			 comparison of such expenditures for such conditions where such patient decision
			 aids were used to such expenditures for such conditions where such patient
			 decision aids were not used; and
						(iii)on Medicare
			 beneficiaries, including the understanding by beneficiaries of the options for
			 medical care presented, concordance between beneficiary values and the medical
			 care received, the mode of approved patient decision aid used (such as
			 Internet, videos, and pamphlets), the timing of the delivery of such approved
			 patient decision aid (such as the date of the initial diagnosis), and
			 beneficiary and health care provider satisfaction with the shared decision
			 making process;
						(C)an evaluation of
			 which eligible providers are most effective at implementing patient decision
			 aids and assisting Medicare beneficiaries in making informed decisions on
			 medical care; and
					(D)recommendations
			 for such legislation and administrative action as the Secretary determines
			 appropriate.
					(j)Savings
				(1)In
			 generalSubject to paragraph (2), not later than 2 years after
			 the implementation of phase I of the pilot program, and annually thereafter for
			 the duration of phase I and the first 2 years of phase II, the Secretary shall
			 determine if there were any savings to the Medicare program as a result of such
			 implementation during the preceding year (or years, if applicable). In the case
			 where the Secretary determines there were such savings, the Secretary shall use
			 such savings as follows:
					(A)Fifty percent of
			 such savings shall be used to provide bonus payments to eligible providers
			 participating in the pilot program who achieve high quality shared decision
			 making (as measured by the level of participation of Medicare beneficiaries in
			 the shared decision making process and high scores by the eligible provider on
			 quality measures selected under subsection (h)(1)).
					(B)Twenty-five
			 percent of such savings shall be placed in a Shared Decision Making Trust Fund
			 established by the Secretary, which shall be used to expand participation in
			 the pilot program to providers of services and suppliers in additional settings
			 (as determined appropriate by the Secretary) by—
						(i)providing
			 financial assistance under subsection (c); and
						(ii)providing for
			 the development of quality measures not already selected under subsection
			 (h)(1) to assess the impact of shared decision making on the quality of patient
			 care or the improvement of such quality measures already selected.
						(C)Twenty-five
			 percent of such savings shall be retained by the Medicare program.
					(2)Retention of
			 savings by the Medicare programIn the case where the Secretary
			 determines there are savings to the Medicare program as a result of the
			 implementation of the pilot program during a year (beginning with the third
			 year of phase II), 100 percent of such savings shall be retained by the
			 Medicare program.
				(k)WaiverThe
			 Secretary may waive such provisions of titles XI and XVIII of the Social
			 Security Act as may be necessary to carry out the pilot program under this
			 section.
			(l)FundingFor
			 purposes of carrying out section 4(a), implementing the pilot program under
			 this section (including costs incurred in conducting the evaluation under
			 subsection (i)), and carrying out section 1890(b)(1)(A)(iv) of the Social
			 Security Act, as added by section 4(c), the Secretary shall provide for the
			 transfer from the Federal Hospital Insurance Trust Fund established under
			 section 1817 of the Social Security Act (42 U.S.C. 1395i) to the Centers for
			 Medicare & Medicaid Services Program Management Account of $300,000,000 for
			 the period of fiscal years 2010 through 2017.
			6.Establishment of
			 shared decision making standards and requirements in MedicareTitle XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) is amended by adding at the end the following new
			 section:
			
				1899.Establishment of shared decision making standards and
		  requirements(a)In
				generalBased on the findings of phases I and II of the pilot
				program under section 5 of the Empowering
				Medicare Patient Choices Act the Secretary shall promulgate
				regulations that—
						(1)specify for which preference sensitive
				conditions beneficiaries should, subject to the succeeding provisions of this
				section, participate in shared decision making;
						(2)require providers of services and suppliers
				to make sure that beneficiaries receive patient decision aids as appropriate;
				and
						(3)specify a process for beneficiaries to
				elect not to use such patient decision aids.
						(b)Penalty for not
				using shared decision makingNotwithstanding any other provision
				of this title, the Secretary shall promulgate such regulations and issue such
				guidance as may be necessary to reduce by 20 percent the amount of payment
				under this title that would otherwise apply to an item or service specified by
				the Secretary if the patient does not receive a patient decision aid prior to
				such item or service being furnished (except in the case where the beneficiary
				has elected not to use such patient decision aid under the process specified
				under subsection (a)(3)).
					(c)Secretarial
				authority To waive application of this sectionThe Secretary may
				waive the application of this section to an item or service under this title if
				the Secretary determines either of the following:
						(1)Medical societies
				and others have established evidence-based transparent standards incorporating
				patient decision aids and shared decision making into the standard of patient
				care for preference sensitive conditions.
						(2)Shared decision
				making is not in the best interest of
				beneficiaries.
						.
		
